Citation Nr: 1452613	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-21 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected recurrent lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from June 1996 to May 2000. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted service connection for recurrent lumbosacral strain, evaluated as 10 percent disabling. 

In November 2012, the Veteran was afforded a videoconference hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  Prior to July 24, 2012, the Veteran's service-connected recurrent lumbosacral strain is shown to have been productive of subjective complaints of pain, and some limitation of motion, but not forward flexion of the thoracolumbar spine to 60 degrees or less, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  For the period from July 24, 2012 to February 6, 2013, the Veteran's service-connected recurrent lumbosacral strain is shown to have been productive of subjective complaints of pain, and some limitation of motion, but not forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis of the thoracolumbar spine

3.  As of February 7, 2013, the Veteran's service-connected recurrent lumbosacral strain is shown to have been productive of subjective complaints of pain, and some limitation of motion, but not unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  Prior to July 24, 2012, the criteria for an initial evaluation in excess of 10 percent for service-connected recurrent lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2014).

2.  For the period from July 24, 2012 to February 6, 2013, the criteria for an evaluation of 20 percent, and no more, for service-connected recurrent lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2014).

3.  As of February 7, 2013, the criteria for an evaluation of 40 percent, and no more, for service-connected recurrent lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to initial increased evaluation for his service-connected recurrent lumbosacral strain.  During his hearing, held in November 2012, the Veteran testified to the following: he had received about six Toradol shots in the last six months.  He has fatigue, tightness, and stiffness in his back and legs.  He has back spasms exacerbated by activity.  He has been a police officer for the last ten years; he was unable to complete a shift involving foot duty and had to use an ATV (all terrain vehicle).  He is also unable to chase suspects on foot, and had to quit the SWAT (special weapons and tactics) unit due to his symptoms.  He cannot perform duties involved as an off-duty officer, and therefore misses out on making extra money.  Some days he can barely get out of bed and is not fit to go to work, although he went anyway.  He complained that he could not walk more than one mile, and that standing for over 20 minutes was difficult.  

Two statements from the Veteran's spouse, received in about February 2012 and June 2013, show that she asserts that the Veteran has progressively worsening back symptoms, with constant pain.  She states that he cannot play with their twin girls, do housework, or perform chores such as yardwork.  In the most recent letter, she states that he has constant pain, and that he was unable to walk even a few blocks during a recent vacation. 

Two other lay statements, from a team leader at the Veteran's job (M.M.), and his brother-in-law (M.H.), received in about January 2012, show that the authors assert  that the Veteran has worsening symptoms.  M.M. states that the Veteran resigned from the tactical response team in July 2011, partly due to his symptoms, and that he has gained weight due to an inability to exercise.    

Following the issuance of the most recent supplemental statement of the case in August 2012, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that the RO has granted service connection for a mood disorder as secondary to the service-connected recurrent lumbosacral strain.  See 38 C.F.R. § 3.310 (2014).

In November 2010, the RO granted service connection for recurrent lumbosacral strain, evaluated as 10 percent disabling, with an effective date for service connection of July 14, 2010.  The Veteran has appealed the issue of entitlement to an initial increased evaluation.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability ratings are assigned under the criteria set forth in Diagnostic Codes (DCs) in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Disabilities must be viewed historically and the disability must be described in terms of the person's function under the ordinary conditions of daily life including employment.  38 C.F.R. §§ 4.1, 4.2, 4.10.  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2014), the Veteran's service treatment records show that he received a number of treatments for low back pain beginning in 1998, with assessments that included lower back strain, and mechanical low back pain.  As for the post-service medical evidence, there is no record of treatment for spine symptoms prior to 2002.  An X-ray for the spine, performed in June 2002, was negative.  

The Veteran's low back disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain), and DC 5242 (degenerative arthritis of the spine) are both rated under the "General Rating Formula for Diseases and Injuries of the Spine." 

The General Rating Formula provides that a 10 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine not greater than 235 degrees, or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for: forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The Board notes that the Veteran has not been diagnosed with intervertebral disc syndrome (IVDS), that he is not shown to have "incapacitating episodes" as defined at DC 5293.  See e.g., VA spine disability benefits questionnaire, dated in October 2011 (indicating that the Veteran does not have IVDS).  Service connection is not currently in effect for intervertebral disc syndrome.  Therefore, the provisions at 38 C.F.R. § 4.71a, DC 5243, and the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" are not for application.

A.  Prior to July 24, 2012

A VA examination report, dated in August 2010, shows that the Veteran's spine had flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees (bilaterally), and rotation to 35 degrees (bilaterally).

A VA DBQ, dated in October 2011, shows that the Veteran's spine had flexion to 65 degrees, extension to 10 degrees, lateral flexion to 10 degrees (bilaterally), and rotation to 15 degrees (bilaterally).

The Board finds that, prior to July 24, 2012, the evidence is insufficient to show that the criteria for an initial evaluation in excess of 10 percent have been met for the thoracic spine.  The only recorded ranges of motion show that the thoracic spine had flexion to no less than 65 degrees.  There is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and no evidence of ankylosis.  Accordingly, the Board finds that prior to July 24, 2012, an initial evaluation in excess of 10 percent is not warranted under the General Rating Formula for the thoracic spine, and the claim must be denied.

An initial evaluation in excess of 10 percent is not warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9- 98, 63 Fed. Reg. 56704 (1998).  

Private treatment reports, dated between July and August of 2010, show chiropractic treatment.  This evidence shows that the Veteran reported that he worked out six days a week, with weights and cardio.  These reports note decreased motion in the spine; specific degrees of motion were not provided.  

The August 2010 VA examination report shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran complained of acute episodes of non-radiating pain lasting one to two weeks.  He reported one incapacitating episode during which he was put on bed rest from late June to early July, for about one week.  He denied use of medication, other than Tylenol during his flare-up.  He was noted not to use a cane, walker, or crutches, and not to have any restrictions on walking.  There was no history of falls, or relevant surgery or hospitalization.  He was noted to be able to walk more than one mile and go up one or two flights of stairs without difficulty.  He could perform both instrumental and basic ADLs (activities of daily living) without assistance.  He was noted to be employed as a police officer since 2002.  On examination, posture was straight and gait was smooth and symmetrical.  Extremities were properly aligned and grossly symmetric.  Strength in the upper and lower extremities was 5/5.  There was no pain on flexion or extension, but stiffness at 80 degrees of flexion and 20 degrees of flexion.  The spine had normal curvature with no spasm.  He was grossly intact to sensory examination, which was symmetric, and he could tandem walk without loss of balance.  Deep tendon reflexes were 2+ and symmetric.  An X-ray report contains an impression noting osteophytosis, slight anterior wedging of T-12 and L-1 which could be secondary to an old compression fracture.  There was functional impairment with limited motion, but no additional functional impairment due to pain, pain on repeated use, fatigue, weakness, lack of endurance, or incoordination. 

Reports from the Carlisle Family Practice Clinic, dated between November 2010 and January 2011, note the following: the Veteran reported that he worked out five days a week.  The Veteran complained of a history of flare-ups of back pain a few times a year that were becoming worse and more frequent.  A December 2010 report notes a full range of motion (specific degrees of motion were not provided), although the Veteran complained of pain.  Strength was 5/5 in all extremities, bilaterally.  A January 2011 report notes a history of two missed appointments, and that the Veteran reported that he was working "around the clock lately" and had difficulty finding time for physical therapy.  The range of motion was noted to be within functional limits.  

A VA magnetic resonance imaging (MRI) study, dated in July 2011, contains an impression noting no acute abnormality involving the lumbar spine, no canal or foraminal stenosis, and that there were minimal endplate osteophytes at T12-L-1 and L1-L2 which may represent developmental or degenerative change.  

The October 2011 VA spine DBQ shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran denied flare-ups, or any incapacitating episodes in the last 12 months.  He complained of spasms, and constant pain, but no numbness, swelling, or tingling, or lower extremity leg or foot weakness.  He reported that he could walk one mile, and he denied a history of falls.  He complained of difficulty bending, standing, walking, lifting, shoveling, carrying, and climbing ladders or stairs.  He said that he could run 1/4 mile.  The report notes use of cyclobenzaprine HCL, three times a day for muscle spasms, and diclofenac twice a day for pain.  He could perform both instrumental and basic activities of daily living without assistance.  Painful motion began at 0 degrees of motion in all planes, however, the examiner stated that the Veteran had reported pain prior to his range of motion testing, and that he did not witness objective signs of increased back pain during such testing.  The Veteran could perform repetitive-use testing with three repetitions, and there was no additional limitation in the range of motion following such testing.  Functional loss was described as involving less movement than normal, weakened movement, and excess fatigability.  There was no guarding or muscle spasm of the thoracolumbar spine.  Strength at the hips and lower extremities was 5/5, bilaterally.  There was no atrophy.  The diagnosis was lumbar spine strain.  

VA progress notes show that beginning in 2011, he complained of an inability to run as far as he used to, and indicated that he could only run about 1/2 mile.  He received emergent treatment for back pain on three occasions.  A July 2011 report includes a notation that the Veteran reported that he worked out daily.  The report notes 5/5 strength in the lower extremities, a normal range of motion in the lumbar spine (specific degrees of motion were not provided) with mild pain at the end range of extension, and that the Veteran stated that he could run two miles without cramping or leg pain, and that he was a police officer who duties required a high level of fitness.  An April 2012 report notes that motion and strength were WFL (within functional limits), and that he was provided with physical therapy.  A May 2012 report shows that the examiner concluded that his fatigue was related to a reduced caloric intake, and lack of sleep, noting that he worked full-time, was in school part-time, had three children, and engaged in "vigorous activity multiple times per week."  A June 2012 report shows that he was given an injection of Toradol.  

In summary, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  See 38 C.F.R. § 4.40.  In this case, the Veteran's X-rays and MRI show that his lumbar spine has osteophytes characterized as "minimal," with no more than "slight" anterior wedging of T-12 and L-1.  In addition, the Veteran has repeatedly been shown to have 5/5 strength, with no evidence of atrophy.  The October 2011 VA spine DBQ notes that painful motion began at 0 degrees of motion in all planes, however, the examiner stated that the Veteran had reported pain prior to his range of motion testing, and that he did not witness objective signs of increased back pain during such testing.  Pain alone does not constitute a functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The DBQ further shows that the Veteran could perform repetitive-use testing with three repetitions, and there was no additional limitation in the range of motion following such testing.  VA progress notes and the private reports contain several findings that spine motion and/or strength were within functional limits.  The Veteran has been noted to report that he worked out between five and six days a week.  Between April and May of 2012, his motion and strength were noted to be within functional limits, an examiner stated that his fatigue was related to non-physical origins, and he was noted to be engaged in "vigorous activity multiple times per week."  Therefore, when the ranges of motion in the thoracic spine are considered together with the evidence showing functional loss -- to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy -- the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant an initial evaluation in excess of 10 percent.

B.  July 24, 2012 to February 6, 2013

The Board finds that for the period from July 24, 2012 to February 6, 2013, the criteria for a 20 percent rating have been met.  Specifically, a VA progress note, dated July 24, 2012, shows that the Veteran's spine had flexion to 40 degrees "at best."  This meets the criteria for a 20 percent rating under the General Rating Formula.  Accordingly, the Board finds that as of July 24, 2012, the evidence is at least in equipoise, and that a 20 percent evaluation is warranted.  To this extent, the claim is granted.  

A rating in excess of 20 percent is not warranted as of July 24, 2012.  There is no evidence to show forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that the Veteran has ankylosis of the entire thoracolumbar spine.  DC 5237; General Rating Formula.

An evaluation in excess of 20 percent is not warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca; VAGCOPPREC 9- 98.  VA progress notes show treatment for low back pain, with some physical therapy.  A November 2012 VA report shows that the Veteran reported that he worked out daily, and that he was doing home exercise following physical therapy.  He was taking Motrin and meprobamate on an as-needed basis.  Reports from Team Chiropractic and Rehabilitation show several treatments for back pain.  In December 2012, the Veteran reported that he had been hunting, and that he had resumed exercising.  There are several notations stating that the Veteran has a "psychological component" to his symptoms.  In January 2013, the Veteran reported that he was working extra hours.  In summary, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  See 38 C.F.R. § 4.40.  There is no new X-ray or MRI evidence during the time period in issue, and this evidence was discussed in Part I.A.  When the ranges of motion in the thoracic spine are considered together with the evidence showing functional loss -- to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy -- the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant a rating in excess of 20 percent for the thoracic spine.

C.  As of February 7, 2013

The Board finds that as of February 7, 2013, the criteria for a 40 percent rating have bene met.  Specifically, a private medical report from Iowa Ortho, dated February 7, 2013, shows that the Veteran's spine had flexion to 30 degrees.  This meets the criteria for a 40 percent rating under the General Rating Formula.  

A rating in excess of 40 percent is not warranted as of February 7, 2013.  There is no evidence to show ankylosis of the lumbar spine.  See DC 5237; General Rating Formula.  Accordingly, the Board finds that the Veteran is not shown to have met the criteria for a rating in excess of 40 percent as of February 7, 2013 under the General Rating Formula for Diseases and Injuries of the Spine. 

Consideration has been given to the DeLuca and Mitchell provisions governing painful motion.  The Veteran very clearly experiences pain and functional loss of the lumbar spine.  However, the Board finds that such constraints do not apply as the Veteran is currently in receipt of the highest evaluation possible under a limitation of motion code.  Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code).

D.  Conclusion

For all time periods, the evidence is insufficient to show that the Veteran has associated neurological abnormalities.  Briefly stated, neither VA examination report indicates that the Veteran has an associated neurological abnormality.  See General Rating Formula, Note 1; see also reports from Iowa Orthopedic, dated in 2013 (noting that there was no radiculopathy).  Accordingly, the Board finds that an initial compensable rating for an associated neurological disorder is not warranted under the General Rating Formula.  38 C.F.R. § 4.71a, DC 5239.

In deciding the Veteran's increased initial evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, to the extent that the claim has been denied, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period, other than as noted.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased initial evaluation is warranted, other than as noted. 

In reaching this decision, the Board has considered the oral and written testimony of the Veteran.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, see Falcone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, to the extent that the claim has been denied, the Board has determined that the medical evidence is more probative of the issues, and that it outweighs the lay statements regarding the extent of the disability.  

Consideration has also been given to whether the scheduler evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-scheduler evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peace, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116. 

The schedular evaluations in this case are not inadequate.  Higher evaluations are provided for certain manifestations of the service-connected spine disability, which have been discussed.  To the extent that the claim has been denied, the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, notwithstanding the somewhat contradictory testimony, the objective evidence of record does not show that his disability has caused him to miss work, or that it has resulted in any hospitalization or surgery.   The Veteran has repeatedly been noted to be employed as a police officers, and there are several notations in the medical reports that he often works very long hours.  The Board finds, therefore, that the Veteran's service-connected disability in issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

Finally, although the Veteran has submitted evidence of medical disability, and made claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  He reports full-time employment as a police officer.  The VA examination reports do not indicate that he is unemployable, nor do any of the private medical reports.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In reaching this decision, to the extent that the claim has been denied, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, a VCAA notice need not be provided, where, as here, the claim involves an initial increased evaluation, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded two examinations.  In this regard, the Veteran has asserted that his most recent VA examination was inadequate, in part, because his symptoms were not flaring up at the time.  However, an examination is not necessary during the active phase of a disease that did not interfere with employment and where the short duration of the active phase made arranging for an examination infeasible.  Voerth v. West, 13 Vet. App 117 (1999).  Here, during the Veteran's hearing he gave somewhat conflicting testimony regarding whether or not he has missed work due to his symptoms, but he eventually testified, "I don't miss work," and stated that he could alter his activities to get through his work day.  The undersigned stated that another examination was not warranted on the basis of a flare-up of symptoms, and this was agreed to, as was the proposition that the better course would be to ensure that all relevant treatment reports were of record prior to adjudication.  

In addition, the Board notes that the most recent VA examination report, i.e., the October 2011 VA spine DBQ, shows that the examiner had reviewed the Veteran's C-file, that the Veteran's relevant medical history was recorded, that the Veteran was afforded a full examination, and it is accompanied by detailed findings, including, but not limited to, findings as to range of motion, neurological function, strength, and functional loss.  This report is 23 pages long.  The Board therefore concludes that this examination report is adequate for purposes of rendering a decision.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In November 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the November 2012 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the severity of his disability.  The testimony did not reflect that there were any outstanding medical records available that would support his claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

In this regard, the Veteran was specifically informed that he was to submit any evidence he may have in support of his claim in order to facilitate the adjudicative process, and additional medical evidence was subsequently received.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Prior to July 24, 2012, an initial evaluation in excess of 10 percent for service-connected recurrent lumbosacral strain is denied.

For the period from July 24, 2012 to February 6, 2013, an evaluation of 20 percent, and no more, for service-connected recurrent lumbosacral strain is granted, subject to the laws and regulations governing the award of monetary benefits.

As of February 7, 2013, an evaluation of 40 percent, and no more, for service-connected recurrent lumbosacral strain is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


